DETAILED ACTION
This Office action is in response to the Amendment submitted on 09 June 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 8-13 directed to a method non-elected without traverse.  Accordingly, claims 8-13 have been cancelled.

Allowable Subject Matter
Claims 1, 4, 7, and 14-18 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: None of the references of record teach or suggest an array substrate comprising an underlying substrate; gate lines and data lines, located on the underlying substrate and intersecting with each other; a layer where the gate lines are located being between a layer where the data lines are located and the underlying substrate; a buffer layer, located between the underlying substrate and the layer where the gate lines are located, and comprising a plurality of through-holes; filling sections, only located in the through-holes on sides of the gate lines away from the underlying substrate; wherein orthographical projections of the through-holes onto the underlying substrate cover orthographical projections of intersection areas where the gate lines intersect with the data lines, onto the underlying substrate; in a direction perpendicular to a plane of the underlying substrate, a thickness of each gate line in the intersection areas is smaller than a thickness of the buffer layer; and in the intersection areas, sides of the filling sections away from the underlying substrate are flush with a side of the buffer layer away from the underlying substrate, as presently required in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822